DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed November 12, 2020 (hereinafter “11/12/20 Amendment") has been entered, and fully considered.  In the 11/12/20 Amendment, claims 1, 2, 4, 12, 14, 18, & 19 were amended, claims 3, 15, & 20 were cancelled, and claims 21-23 were newly added.  Therefore, claims 1, 2, 4-14, 16-19, & 21-23 are now pending in the application.
3.	The 11/12/20 Amendment has overcome the claim objections, the rejections under §§ 112(a), 112(b), & 103, and the double patenting rejection previously set forth in the Non-Final Action mailed 06/11/20.  However, new objections to the Drawings and claims are set forth herein, along with new grounds of rejection under §§ 112(b) & 103.  Accordingly, this action is Non-Final.
4.	Additionally, as a result of the 11/12/20 Amendment:
Independent claim 1 would be allowable if amended to overcome the claim objections and the rejections under § 112(b) set forth herein; and 
Dependent claim 19 would be allowable if amended to overcome the claim objection and the rejection under § 112(b) set forth herein, and rewritten in independent form including all of the limitations of the base claim and any intervening claims (provided that independent claim 18 is amended to overcome the claim objections and the rejections under § 112(b) set forth herein).


Drawings
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Reference character “18,” recited in ¶[0054] of the as-filed Specification, is not found in the drawings.
Reference character “38,” recited in ¶[0064] of the as-filed Specification, is not found in the drawings.
6.	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
7.	Claims 1, 6, 7, 10, 12, 13, 18, & 19 are objected to because of the following informalities:  
a.	Claim 1 recites “sharp cutting end” in lines 5-6, but later recites “the cutting ends” in line 10, while claim 6 recites both “the sharp conductive cutting ends” (in lines 2-3) and “the conductive sharp cutting ends” in line 4.  Claim 13 also recites both “the sharp conductive cutting ends” (in lines 2-3) and “the conductive sharp cutting ends” in line 4.  Applicant should consistent terminology to refer to the “sharp cutting ends” in independent claim 1, as well as the claims that depend therefrom.  
b.	In claim 1, line 7, the recitation of “opposing sides” should instead recite --opposing planar sides--.
c.	In claim 7, line 3, the recitation of “the electrosurgery blade” should instead recite --the utlrapolar electrosurgery blade--.
d.	In claim 7, line 5, the recitation of “the electrosurgery blade” should instead recite --the utlrapolar electrosurgery blade--.
e.	In claim 10, line 4, the recitation of “the electrosurgery blade assembly” should instead recite --the utlrapolar electrosurgery blade assembly--.
f.	In claim 12, line 4, the recitation of “a portion of said top thin elongated conductive members is” should instead recite --a portion of said top thin elongated conductive member is-- for grammatical reasons. 
g.	Claim 18 recites “sharp cutting end” in lines 5-6, but later recites “the cutting ends” in line 10.  Applicant should select and utilize consistent terminology to refer to the “sharp cutting ends” in independent claim 18, as well as the claims that depend therefrom.  
h.	In claim 18, line 7, the recitation of “opposing sides” should instead recite --opposing planar sides--.
i.	In claim 19, lines 2-3, the recitation of “opposing non-conductive sides of ultrapolar electrosurgery blade” should instead recite --opposing non-conductive sides of the ultrapolar electrosurgery blade-- for grammatical reasons. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):



9.	Claims 1, 2, 4-14, 16-19, 21-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
10.	Claim 1 recites the limitation “a non-conductive coating covering both opposing sides of the top and bottom thin elongated conductive members and the space between the top and bottom thin elongated conductive members” in lines 7-9 (emphasis added).  This recitation renders the claim indefinite.  Particularly, while a coating may cover all (or portions) of structural components/elements that define a space, it is not clear how a coating can cover a space itself.  Clarification is required. 
11.	Claim 1 further recites the limitation “a top or bottom of the ultrapolar electrosurgery blade” in lines 18-19.  This recitation renders the claim indefinite, as it is not clear whether the recited “a top or bottom” is the same “a top or bottom of the ultrapolar electrosurgery blade” previously recited in line 16 of the claim, or a different “top or bottom.”  Clarification is required. 
12.	Claims 2, 4-14, 16, & 17 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).
13.	Claim 6 recites the limitation “wherein the non-conductive coating is a continuous coating that also fills any space located between the sharp conductive cutting ends of the top and bottom thin elongated conductive members” in lines 1-3.  The recitation of “any space” renders the claim indefinite.  Particularly, independent claim 1 (from which claim 6 depends) already requires that the non-conductive coating cover the space between the top and bottom thin elongated conductive members, each of which includes a sharp cutting end.  It is not clear, therefore, as currently written (and given the rejection of claim 1 above under § 112(b) above), what other space between the top and bottom thin elongated conductive members would be considered “any space.”  Clarification is required.   

15.	Claim 7 recites the limitation “a top of the electrosurgery blade” in line 3 of the claim, and “a bottom of the electrosurgery blade” in line 5 of the claim.  These recitations render the claim indefinite as it is not clear whether the recited “top” and “bottom” are the same “a top or bottom” recited in independent claim 1 (from which claim 7 ultimately depends), or a different top and bottom.  Clarification is required.   
16.	Claim 9 recites the limitation “a top of the ultrapolar electrosurgery blade” in line 4 of the claim.  This recitation renders the claim indefinite as it is not clear whether the recited “a top” is the same “a top… of the ultrapolar electrosurgery blade” recited in independent claim 1 (from which claim 9 depends), or a different top.  Clarification is required.   
17.	Claims 10-14, 16, & 17 are rejected as ultimately depending from a claim (claim 9) rejected under 35 U.S.C. 112(b).
18.	Claim 10 recites the limitation “a top of the ultrapolar electrosurgery blade” in line 3 of the claim.  This recitation renders the claim indefinite as it is not clear whether the recited “a top” is the same “a top… of the ultrapolar electrosurgery blade” recited in claim 9 (from which claim 10 depends), or a different top.  Clarification is required.   
19.	Claim 13 recites the limitation “the non-conductive coating is a continuous coating that also fills any space located between the sharp conductive cutting ends of the top and bottom thin elongated conductive members” in lines 1-3.  The recitation of “any space” renders the claim indefinite.  Particularly, independent claim 1 (from which claim 13 ultimately depends) already requires that the non-conductive coating cover the space between the top and bottom thin elongated conductive members, each of which includes a sharp cutting end.  It is not clear, therefore, as currently written (and given the rejection of claim 1 above under § 112(b) above), what other space between the top and bottom thin elongated conductive members would be considered “any space.”  Clarification is required.   
Claim 18 recites the limitation “a non-conductive coating covering both opposing sides of the top and bottom thin elongated conductive members and the space between the top and bottom thin elongated conductive members” in lines 7-9 (emphasis added).  This recitation renders the claim indefinite.  Particularly, while a coating may cover all (or portions) of structural components/elements that define a space, it is not clear how a coating can cover a space itself.  Clarification is required. 
21.	Claim 18 recites the limitation “the ultrapolar electrosurgery blade” in lines 9-10 of the claim.  There is insufficient antecedent basis for this recitation in the claim.
22.	Claims 19 & 21-23 are rejected as ultimately depending from a claim (claim 18) rejected under 35 U.S.C. 112(b).
23.	Claim 19 recites the limitation “over the top or bottom of the ultrapolar electrosurgery blade” in line 4 of the claim.  There is insufficient antecedent basis for the recitation of “the… bottom of the ultrapolar electrosurgery blade” in the claim.

Claim Rejections - 35 USC § 103
24.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

25.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
26.	Claims 18 & 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0241588 to Heim et al. (“Heim”) in view of U.S. Patent No. 4,850,353 to Stasz et al. ("Stasz "), and further in view of U.S. Patent Application No. 2013/0331657 to Basson et al. ("Basson").
27.	Regarding claim 18, Heim teaches an ultrapolar electrosurgery blade assembly comprising: 
a top thin elongated conductive member [active electrode (3) - ¶’s [0077], [0078], [0099]; FIG. 7] and a bottom thin elongated conductive member [return electrode (5) - ¶’s [0077], [0078], [0099]; FIG. 7] in vertical alignment with one another [FIG. 7] and spaced apart from one another along their lengths [FIG. 7] to form a space between the top and bottom thin elongated conductive members [FIG. 7] wherein each of the top and bottom thin elongated conductive members [(3), (5)] includes opposing planar sides [opposing faces (e.g., left/right) - ¶[0076]], a sharp cutting end [see, e.g., ¶[0100] (“FIG. 7 illustrates a configuration in which the electrodes taper to fine edges and the blade is shaped to present a substantially flat contact face 26 where only the sharp edges of the electrodes are exposed through the surface of the interior insulation 6 and outside insulation 25”)] and an opposite non-cutting end [the end opposite contact face (26) – see FIG. 7]; [and]
a non-conductive coating covering both opposing sides of the top and bottom thin elongated conductive members and the space between the top and bottom thin elongated conductive members to create opposing non-conductive sides of the ultrapolar electrosurgery blade [interior insulation (6) - ¶[0099]; NOTE: as broadly as claimed, Examiner considers the interior insulation layer (6) to be a coating (note also Applicant’s as-filed Specification at pg. 19, ¶[0063], which broadly (and interchangeably) refers to a “non-conductive coating/housing”); see also ¶’s [0068], [0109], [0164]; finally, note also ¶’s [0090], [0094], [0099] of Heim which indicate that passive electrode (4) is not required in the space between active electrode (3) and passive electrode (5), in which case insulation layer (6) would extend completely therebetween] wherein at least a portion of the cutting ends of the top and bottom thin elongated conductive members and their opposite non-cutting ends remain exposed [Heim teaches that the cutting ends are exposed, e.g., at ¶[0100], and that their opposite non-cutting ends are exposed (at least a portion of the opposite non-cutting ends of active electrode (3) and return electrode (5) are exposed in order to respectively contact supply conductive element (7) and return conductive element (8) – see, e.g., ¶’s [0044], [0059], [0079], [0088], [0106]; FIG. 1)]. 
Heim does not, however, teach both a return conductive contact layer and an active conductive contact layer positioned on each of the opposing non-conductive sides of the ultrapolar electrosurgery blade.
Stasz, in a similar field of endeavor, teaches an electrosurgical blade (10) comprising a distal working portion (14) and a handle receiving portion (16) [col. 3, ll. 25-33].  Stasz teaches 
a return conductive contact layer [conductive trace (38)] and an active conductive contact layer [conductive trace (30)] positioned on a first side of the blade [the side of the blade depicted in FIG. 1].  Stasz further teaches a return conductive contact layer [conductive trace (32)] and an active conductive contact layer [conductive trace (40)] positioned on the opposing second side of the blade [the side of the blade shown in FIG. 2] [see also col. 2, ll. 18-49; and col. 4, ll. 3-63].  
Stasz teaches that the configuration of the conductive traces enables coagulation to occur along the side of the blade (10) [col. 2, ll. 45-49; col. 4, ll. 53-63; FIGS. 1-2]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Heim to include both a return conductive contact layer and an active conductive contact layer positioned on each of the opposing non-conductive sides of the ultrapolar electrosurgery blade, as taught by Stasz, so that energy can also be applied for coagulation along the sides of blade in addition to at the distal/working end.    
The combination of Heim and Stasz, as set forth above, does not teach: 
a non-conductive tube member having a hollow tubular shaped opening contained therein and a slot wherein the slot is positioned over a top of the ultrapolar electrosurgery blade; and 
a conductive hollow tubular member contained within at least a portion of the non- conductive tube member.  
Basson, in a similar field of endeavor, teaches a self-powered lighting system (100) for use with an electrosurgical pencil (200) [Basson, e.g., ¶’s [0006], [0023], [0024], [0041]; FIGS. 1, 8].  Basson teaches that the self-powered lighting system (100) can be mounted to electrosurgical pencil (200) in any one of four positions: underneath, above, or on either side of electrode (220) [¶[0044]].     
Basson teaches that lighting system (100) comprises:
a non-conductive tube member [lens cover (20) manufactured out of a clear plastic - ¶[0025]; FIG. 2] having a hollow tubular shaped opening contained therein [proximal end of lens cover (20) – i.e., the end that includes slots (24a, 24b) – see FIGS. 2, 3B] and a slot [either slot (24a) or (24b) - ¶[0025]; FIGS. 1, 2, 3A, 3B] wherein the slot is positioned over a top of the electrode (220) [as noted above, self-powered lighting system (100) can be mounted above pencil (200); as broadly as currently claimed, when system (100) is mounted above pencil (200), either slot (24a, 24b) will be positioned (spatially) over a top of the electrode (220)]; and 
a conductive hollow tubular member [as broadly as claimed, metal spring (75) - ¶[0032]; FIGS. 2, 6, 7] contained within at least a portion of the non-conductive tube member [see, e.g., FIGS. 2, 7, 8].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Heim and Stasz to include the self-powered lighting system (100) of Basson, which includes a non-conductive tube member having a hollow tubular shaped opening contained therein and a slot wherein the slot is benefits of providing adequate illumination to an affected region without interfering with the use of the device of Heim by a medical professional, of providing a self-powered lighting device that is removably mountable to the device of Heim without any wiring, and of providing a self-powered lighting device that is water-resistant and can be properly sanitized for a surgery room setting, among other benefits [Basson, e.g., ¶’s [0007]-[0011]]. 
Finally, as modified, when the self-powered lighting system (100) of Basson is mounted above the device of Heim, the slot (of Basson) will be positioned over (above) a top of the ultrapolar electrosurgery blade of Heim/Stasz, as broadly as claimed.
28.	Regarding claim 21, the combination of Heim, Stasz, & Basson teaches all of the limitations of claim 18 for the reasons set forth in detail (above) in the Office Action. 
As noted above, Heim teaches that at least a portion of the opposite non-cutting ends of active electrode (3) and return electrode (5) are exposed in order to respectively contact supply conductive element (7) and return conductive element (8) – see, e.g., ¶’s [0044], [0059], [0079], [0088], [0089], [0106]; FIG. 1)]. 
Stasz further teaches that the traces extend generally the full length of the blade's working portion and handle receiving portion to allow electrical connections to be made through the handle to an electrosurgical generator [col. 4, ll. 18-23]  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Heim and Stasz so as to have the return conductive contact layers [be] in communication with the non-cutting end of one of the top or bottom thin elongated conductive members and the active conductive contact layers [be] in communication with the non-cutting end of the other of the top or bottom thin elongated conductive members, so as to reduce the number of plugs/components required to provide the necessary electrical connections to the electrosurgical generator.
claim 22, the combination of Heim, Stasz, & Basson teaches all of the limitations of claim 18 for the reasons set forth in detail (above) in the Office Action. 
Heim further teaches wherein the non-conductive coating covers at least a portion of a top of the top thin elongated conductive member [active electrode (3)] and at least a portion of a bottom of the bottom thin elongated conductive member [return electrode (5)] [see outside insulation (25) - ¶’s [0069], [0099]-[0101]; FIG. 7].
30.	Regarding claim 23, the combination of Heim, Stasz, & Basson teaches all of the limitations of claim 18 for the reasons set forth in detail (above) in the Office Action. 
Heim further teaches wherein the top and bottom thin elongated conductive members [(3), (5)] comprise a hard metal [e.g., ¶’s [0070], [0119]] and the non-conductive coating comprises a ceramic material [e.g., ¶’s [0073], [0109], [0157], [0159], [0178]]. 

Allowable Subject Matter
31.	Independent claim 1 would be allowable if amended to overcome the claim objections and the rejections under § 112(b) set forth herein.  Particularly, the prior art of record fails to teach all the limitations of, or render obvious, the claimed ultrapolar electrosurgery blade, including: “wherein the return conductive contact layers on each of the opposing non-conductive sides of ultrapolar electrosurgery blade are connected to one another by extending the return conductive contact layers over a top or bottom of the ultrapolar electrosurgery blade and the active conductive contact layers on each of the opposing non-conductive sides of the ultrapolar electrosurgery blade are connected to one another by extending the active conductive contact layers over a top or bottom of the ultrapolar electrosurgery blade” in combination with the other limitations of independent claim 1.
32.	Dependent claim 19 would be allowable if amended to overcome the claim objection and the rejection under § 112(b) set forth herein, and rewritten in independent form including all of the limitations of the base claim and any intervening claims (provided that independent claim 18 

Response to Arguments
33.	As noted above, Independent claim 1 would be allowable if amended to overcome the claim objections and the rejections under § 112(b) set forth herein.
34.	Applicant’s arguments with respect to independent claim 18 have been considered but are moot in view of the new ground of rejection set forth herein.

Conclusion
35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/BCB/
Examiner, Art Unit 3794


/DANIEL W FOWLER/Primary Examiner, Art Unit 3794